


Exhibit 10.27


April 24, 2014
STRICTLY CONFIDENTIAL
[Name and Address]


Dear [Name],
We are pleased to confirm the terms of your continued employment with Booz Allen
Hamilton, Inc., a Delaware corporation (the “Booz Allen”). As of April 1, 2014
(the “Effective Date”), your employment with the Company will continue on the
terms set forth in this letter agreement (“Agreement”). For purposes of this
Agreement, “Firm” “Booz Allen” or “We” shall mean, individually and
collectively, Booz Allen Hamilton Holding Company (the “Company”), Booz Allen
and their respective subsidiaries and affiliates.
You understand and agree that the Firm would not enter into this Agreement or
provide the additional compensation and benefits to you outlined in this
Agreement in the absence of your agreement to fulfill your obligations contained
in this Agreement. These obligations include but are not limited to your
compliance with the restrictive covenants set forth in Section 6. Entering into
this Agreement is to our mutual benefit.
1.Employment. You shall continue to be employed by Booz Allen on an at-will
basis, subject to the terms and provisions of this Agreement.
2.    Duties; Exclusive Service. You shall serve as a senior officer of the Firm
and shall perform such duties as shall be reasonably assigned to you. You shall
devote your full business time, attention and skill to the performance of such
duties, services and responsibilities, shall use your best efforts to promote
and act in the best interests of the Firm at all times and shall comply at all
times with all applicable Firm policies as amended and in effect from time to
time.
3.    Compensation and Benefits.
(a)    Compensation. You shall be compensated consistent with Booz Allen’s
compensation program for officers based on the number of points assigned to you
and the per point value determined by the Firm. You shall receive a base draw,
payable monthly. In addition, you shall be eligible to participate in Booz
Allen’s annual incentive compensation program under the Firm’s Annual Incentive
Plan. Your initial compensation under this Agreement shall be based on the
compensation value of an Officer with not less than the number of points
currently assigned to you. The number of points, base draw point value and
annual incentive compensation is subject to adjustment from time to time as
determined by the Firm in its sole discretion. There is no guarantee of any
bonus or other incentive compensation in any given year. All bonus payments or
other incentive compensation are subject to approval of the Firm in its sole
discretion. Bonuses are not earned or accrued by you until so approved. In the
event that the system of points is changed during the course of this agreement,
the number of points assigned to you shall be among one of the top three point
values and within one of the top two levels, exclusive of the point value and
level assigned to the CEO.



 


--------------------------------------------------------------------------------



(b)    Award of Points. The award of points by the Firm does not in any way
constitute or imply any guarantee or commitment to pay to you any amounts beyond
those paid prior to an actual date of termination of employment.
(c)    Benefits. You shall be entitled to participate in employee benefit plans,
policies, programs and arrangements (including, without limitation, paid
vacation and holidays, and sick leave), as they may be amended from time to
time, on the same terms as similarly situated officers of the Firm to the extent
you meet the eligibility requirements for any such plan, policy, program or
arrangement.
(d)    Special Cash Bonus. In addition to any annual incentive you may earn for
the 2015 fiscal year as provided in Section 3(a), you shall be entitled to
receive a special cash bonus under the Firm’s Annual Incentive Plan in the
amount of $[XXX,XXX] (“Special Cash Bonus”) subject to (i) your continuous
employment with the Firm through March 31, 2015, (ii) your continued compliance
with this Agreement, (iii) the terms and provisions of the Annual Incentive
Plan, and (iv) the approval of the grant of the Special Cash Bonus and the
performance goals for 2015 applicable to such grant by a special compensation
committee of the Company’s Board of Directors consisting solely of “outside
directors”, as defined under Section 162(m) of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations and IRS guidance thereunder (the
“Outside Director Committee”), by June 29, 2014 and the Outside Director
Committee’s written certification of the achievement of such performance goals.
Subject to the foregoing and to Section 4, the Special Cash Bonus will be paid
no later than June 15, 2015.
(e)    Special Equity Grant. You shall be entitled to receive a special award
under the Company’s Equity Incentive Plan of shares of restricted Common Stock
of the Company with an initial value of $[X,XXX,XXX] as of the Effective Date,
subject to approval by the Board or a duly authorized committee thereof. The
number of shares of restricted stock you receive will be determined based on the
closing price of the Company’s Common Stock on the New York Stock Exchange on
the Effective Date. The restricted stock will vest as follows: 33% will vest on
March 31, 2016, 34% will vest on March 31, 2017, and the remaining 33% will vest
on March 31, 2018, subject to your continued employment through such vesting
dates, your continued compliance with this Agreement and the terms and
conditions of the Equity Incentive Plan and the related restricted stock award
agreement. Notwithstanding the preceding, in the event you are terminated by the
Company not for Cause and are therefore not employed through the vesting dates,
the Company shall accelerate the vesting of the remaining equity to the
effective date of your termination.
4.    Taxes. You shall be solely responsible for taxes imposed on you by reason
of any compensation and benefits provided under this Agreement. Booz Allen or
another member of the Firm shall deduct from any payments to be made by it to or
on your behalf under this Agreement any amounts required to be withheld in
respect of any federal, state or local income or other taxes.
5.    Termination of Employment.
(a)    Your employment will terminate upon occurrence of any of the following
events (the date of termination of employment, the “Termination Date”):
(i)    The termination of employment by reason of your death.
(ii)    The termination of your employment by the Firm at any time, with or
without notice, for any reason whatsoever or for no reason, with or without
Cause. Termination of employment for “Cause” shall have the same definition as
that in the Equity Incentive Plan. Upon notice of termination for Cause, you
shall have ten (10) days to cure should the action be curable.

2
 


--------------------------------------------------------------------------------



The Board, acting in good faith, shall make the determination as to whether
“Cause” has occurred. In the event you are terminated not for Cause, we shall,
in good faith, upon your request, consider a request to the Board to allow you
to retire, with all benefits that are then in effect for a retiring partner,
regardless of your length of service at that time.
(iii)    The termination of employment as a result of your retirement, provided
that you comply with all applicable notice and other conditions contained in the
Booz Allen Officer Retirement Policy, as amended from time to time.
(iv)    The termination of employment by you or the Firm as a result of your
Disability (as defined in (A) the long-term disability plan of the Firm as in
effect from time to time or (B) if no such plan is in effect, Section 22(e)(3)
of the Internal Revenue Code).
(v)    Your resignation of employment at any time or for any reason other than
retirement or Disability by providing the Firm with ninety (90) days’ advance
written notice of your intention to terminate your employment or such longer
period specified in the applicable Officer or Firm policy. Upon receipt of your
written notice of termination, the Firm may in its sole and absolute discretion
(i) accept the resignation on the terms indicated in the notice or upon a
mutually agreeable basis, (ii) accept your resignation as effective immediately
or any other date prior to the end of the notice period, or (iii) require you
not to perform any duties at all, or to perform only such duties it may allocate
to you during such period.
(b)    Benefits upon Termination. In the event of termination of your employment
by the Firm other than for Cause or your termination for retirement or
Disability, subject to meeting the applicable eligibility criteria, you shall
receive separation benefits, transition benefits, Disability benefits and/or
retirement benefits under the Booz Allen Officer Retirement Policy, Officer
Transition Policy, Disability plan or policy and/or other severance policy, as
applicable, as amended from the time to time.
(c)    Notice/Transition. If you accept an offer to provide services to any
third party during your employment with the Firm or during the Restricted Period
(as defined in Section 6), you shall immediately (i) provide a copy of the
restrictions contained in Section 6 to such third party, (ii) notify the Firm or
the appropriate member of the Firm of such offer, the name of the company, and
such other details relating to the role that the Firm may request in order to
ascertain its rights under the terms of this Agreement, and (iii) comply with
any directions given by the Firm so as to enable the Firm to take steps to
arrange the proper hand over of your duties (including customers and business)
to another employee. The obligation set out in this Section is not intended to
detract from your general obligation to immediately disclose any conflict of
interest to the Firm.
(d)    Post-Termination Activities. After the cessation of your employment for
any reason, neither party shall (a) represent itself as having any on-going
relationship with the other, (b) make or cause to be made (whether directly or
indirectly) any derogatory comments or statements about the you or the Firm or
its officers or employees, as applicable and (c) make, or cause to be made
(whether directly or indirectly), any statement or comment to the press or other
media concerning your employment or termination of employment with the Firm or
your termination or resignation from any directorships or other offices with the
Firm, without the prior written consent of the other party except in the case of
the Company as necessary to comply with applicable law or the rules of the New
York Stock Exchange or any other stock exchange on which the Company’s stock may
be traded (and any public statements made in good faith by the Company in
connection therewith).
6.    Restrictive Covenants.

3
 


--------------------------------------------------------------------------------



(a)    Employment and Retention. The following statements shall be taken into
account in construing and enforcing the provisions of this Section 6:
(i)    The Firm provides management consulting services to diverse government
and private clients throughout the world. The Firm’s intellectual capital is its
most valued asset and critical to its ability to compete in an increasingly
competitive global economy.
(ii)    By conscious design to enable its officers to provide management
consulting services to diverse government and private clients throughout the
world, the Firm exposes its officers to its trade secrets, confidential
information, market strategies, and clients. Such exposure and related training
or opportunities for professional development provide the Firm’s officers with
invaluable expertise and intimate knowledge of, and familiarity with, the Firm’s
operations, strategic plans, and clients. You acknowledge and agree that given
this expertise and knowledge, your competition with the Firm would provide you
with an unfair advantage and would cause the Firm to suffer irreparable harm.
(b)    Protection of Confidential and Proprietary Information. In addition to
your obligations under the Agreement Concerning Proprietary Information and
Intellectual Property, any Officer Non Competition Agreement, and any other
restrictive covenant agreement with Booz Allen or any other member of the Firm
to which you are subject, the obligations under which are made in addition to,
not in lieu of, this Agreement, you acknowledge that as a result of your
position with the Firm, you will have access to the Firm’s confidential affairs
and proprietary information (“Confidential Information”) which is not available
to the public and is of critical importance and value to the Firm. To ensure the
protection of such Confidential Information, you agree that (i) all Confidential
Information is owned by the Firm and is to be held in trust and solely for the
benefit of the Firm both during and after your employment; (ii) you shall not
disclose or otherwise reveal such Confidential Information to any person or
entity without the prior written consent of the Firm, except as necessary for
the performance of your services for the Firm; (iii) you shall not use such
Confidential Information for your own personal gain or advantage, the gain or
advantage of others, or to the detriment of any member or client of the Firm;
and (iv) upon the cessation of your employment for any reason, you shall
promptly return to the Firm all such Confidential Information (in paper,
electronic, or other form, and wherever stored) and shall continue to abide by
the confidentiality provisions of this Agreement.
For purposes of this Agreement, “Confidential Information” includes three
different categories of information: (1) confidential proprietary information
about the Firm’s business including, but not limited to, information that is not
readily available to the public, and which concerns the Firm’s operations,
financial results, plans and compensation structure, strategies, knowledge
on-line database, clients, trade secrets, or any other proprietary information;
(2) confidential information entrusted to the Firm by third parties such as
clients (including the U.S. government and its agencies) or vendors (“Third
Party Information”); and (3) personally identifiable information received from
employees, clients, or third parties (including, but not limited to, names,
addresses, Social Security Numbers, background information, credit card or bank
information, telephone or facsimile numbers, e-mail addresses and health
information) (“Personal Information”) which if misused could result in identity
theft, credit card fraud or other serious harm.
(c)    Non-Solicitation of Clients or Customers. You agree that throughout the
period of your employment and for a period of one (1) year following the
cessation of your employment (regardless of the reason) or a period starting on
the date of the cessation of your employment (regardless of the reason) and
ending one (1) year after the date of issuance of a court order enforcing this
Section 6(c), whichever is

4
 


--------------------------------------------------------------------------------



longer, that you shall not, without the Firm’s prior written consent, solicit or
attempt to secure business, either directly or indirectly, other than for the
Firm’s sole benefit, from any of the Firm’s clients for whom you rendered
consulting services during your employment with Booz Allen, or from any
potential or actual clients of Booz Allen whom you, either directly or
indirectly, individually or together with other Company employees, actively
solicited for business within one (1) year of the cessation of your employment.
(d)    Non-Recruitment of Employees. You agree that throughout the period of
your employment and for a period of one (1) year following the cessation of your
employment (regardless of the reason) or a period starting on the date of the
cessation of your employment (regardless of the reason) and ending one (1) year
after the date of issuance of a court order enforcing this Section 6(d),
whichever is longer, that you shall not, without Booz Allen’s prior written
consent, directly or indirectly solicit for employment, recruit for employment
with any entity, or hire or cause to be hired, any employee of the Firm, former
employee of the Firm, or independent contractor to the Firm employed by the Firm
or who left the Firm or discontinued providing services to any member of the
Firm within one (1) year of the cessation of your employment.
(e)    Non-Competition. You agree that throughout the duration of your
employment with Booz Allen and for a period of one (1) year following cessation
of your employment (regardless of the reason) or a period starting on the date
of cessation of your employment (regardless of the reason) and ending one (1)
year after the date of issuance of a court order enforcing this Section 6(e),
whichever is longer, you shall not, without the prior written consent of Booz
Allen, serve in any capacity, job or function (including, but not limited to, as
a proprietor, partner, member, executive, officer, director, employee,
consultant, independent contractor, or agent) that is the same or similar to the
capacities, jobs or functions in which you served any member of the Firm for the
two (2) years immediately prior to the cessation of your employment with Booz
Allen, when in such capacity, job or function, you could or would assist,
support or further an entity or organization in competing with any member of the
Firm in a business substantially similar to, or competitive with, the present
business of any member of the Firm or such other business activity in which any
member of the Firm may substantially engage during your term of employment with
Booz Allen.    
(f)    Consideration. You acknowledge and agree that the covenants and
restrictions delineated in this Section 6 are supported by sufficient and
valuable consideration including, but not limited to, the payments, compensation
and benefits provided under this Agreement, your continued employment with Booz
Allen, continued access to the Confidential Information, or continued access to
training and opportunities for professional development.
(g)    Survival. For the avoidance of doubt, the provisions of this Section 6
shall survive any termination of your employment.
7.    Employee Representation. You represent to Booz Allen that your execution
and performance of this Agreement does not violate any agreement or obligation
(whether or not written) that you have with or to any person or entity.
8.    Non-Waiver of Rights. The failure to enforce or exercise at any time the
provisions of this Agreement in whole or in part or to require at any time
performance by any other party of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part hereof, or the right of any party to enforce each
and every provision in accordance with its terms. No single or partial exercise
of any right, remedy, or power under

5
 


--------------------------------------------------------------------------------



this Agreement shall preclude any other or further exercise thereof, or the
exercise of any other right, remedy, or power provided herein or by law or in
equity.
9.    Notices. Every notice relating to this Agreement shall be in writing and
shall be given by personal delivery, by a reputable same-day or overnight
courier service (charges prepaid), by registered or certified mail, postage
prepaid, return receipt requested or by facsimile or electronic mail to the
recipient with a confirmation copy to follow the next day to be delivered by
personal delivery or by a reputable same-day or overnight courier service to the
appropriate party’s address or fax number or email address below (or such other
address and fax number or email address as a party may designate by notice to
the other parties):
If to Booz Allen:
Booz Allen Hamilton, Inc.

8283 Greensboro Drive
McLean, Virginia 22102
Fax Number: (703) 902-3580
email address: Laben_Nancy@bah.com
Attn: General Counsel
If to you:
    
    
    
Fax Number:     
email address:

10.    Binding Effect/Assignment. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and assigns. Notwithstanding the provisions of the immediately
preceding sentence, you shall not assign all or any portion of this Agreement
without the prior written consent of Booz Allen.
11.    Entire Agreement. Subject to the last sentence of this Section 11, this
Agreement sets forth the entire understanding of the parties hereto with respect
to the subject matter hereof and supersedes all prior agreements, written or
oral, between them as to such subject matter. You and Booz Allen agree that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement. You and Booz
Allen further acknowledge that this Agreement is not intended to supersede your
obligations under the Agreement Concerning Proprietary Information and
Intellectual Property, any Officer Non-Competition Agreement or any other
restricted covenant agreement with Booz Allen to which you are subject, the
obligations under which are made in addition to, not in lieu of, this Agreement.
You and Booz Allen acknowledge and agree that you shall continue to be subject
to all Officer and Firm Policies that may be applicable to you at any time.
12.    Severability. The provisions of this Agreement are severable. Should any
provision of this Agreement be found by a court of competent jurisdiction to be
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative, and so far as it is reasonable and possible, effect shall
be given to the intent manifested by the portion held invalid or inoperative so
as to render such portion valid and enforceable to the maximum extent
permissible. It is the intent and understanding of the parties hereto that if,
in any action before a court of competent jurisdiction, any term, restriction,
covenant, or promise in this Agreement is found to be unreasonable, overbroad or
otherwise unenforceable, then such term, restriction, covenant, or promise shall
be deemed modified to the extent

6
 


--------------------------------------------------------------------------------



necessary to make it enforceable by such court.
13.    Governing Law. You acknowledge that Booz Allen is organized under the
laws of the State of Delaware, U.S.A. Therefore, you and Booz Allen agree that
the validity, interpretation and performance of this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, U.S.A.,
without giving effect to any conflict of law principles that would apply the
laws of any other jurisdiction.
14.    Forum Selection. You acknowledge that Booz Allen’s principal place of
business is in, and a substantial portion of Booz Allen’s business is based out
of, the Commonwealth of Virginia, U.S.A. You also acknowledge that, as such,
during the course of your employment with the Firm you will have substantial
contacts with the Commonwealth of Virginia, U.S.A. Therefore, you and Booz Allen
agree that the exclusive forum for any action, demand, claim or counterclaim
relating to the terms and provisions of this Agreement, or to their breach,
shall be in the appropriate state or federal court located in the Commonwealth
of Virginia, U.S.A. You and Booz Allen hereby consent to the personal
jurisdiction of such courts over the parties to this Agreement. You and Booz
Allen further agree that in any such action for breach or enforcement of this
Agreement, no party will seek to challenge the validity or enforceability of any
part of this Agreement.
15.    Enforcement. You and Booz Allen agree (a) that the restrictions and
covenants in this Agreement constitute consideration for inducing the Firm to
continue to employ you and to provide you with the compensation, payments and
benefits received in connection with entering into this Agreement; (b) that such
restrictions and covenants are reasonable and necessary to protect the business
and property interests of the Firm; (c) that such restrictions and covenants
will not cause you any undue hardship and will not prevent you from earning a
living; and (d) that any violation of such restrictions and covenants will cause
the Firm substantial and irreparable injury for which the Firm would have no
adequate remedy at law. You agree that the Firm shall be entitled, in addition
to any other remedy, to specific enforcement, and to temporary, preliminary and
permanent injunctive relief, to enjoin or remedy any breach or threatened or
contemplated breach of this Agreement, without the necessity of proving actual
damages or of posting an injunction bond or other security. The terms of this
paragraph shall not prevent Booz Allen from pursuing any other available
remedies for any breach or threatened breach hereof, including, but not limited
to, the recovery of damages from you. The existence of any claim or cause of
action by you against any member of the Firm, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Booz Allen of this Agreement or the covenants contained in Section 6.
16.    Amendments. This Agreement may not be modified, amended, or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of Booz Allen other than you.
17.    Headings. The headings contained herein are solely for the purposes of
reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.
18.    Applicability of Section 409A. It is intended that this Agreement comply
with Section 409A of the Internal Revenue Code and the Treasury Regulations and
IRS guidance thereunder (collectively referred to as “Section 409A”), and that
the compensation and benefits provided hereunder shall be exempt from or
compliant with Section 409A. Notwithstanding anything to the contrary, this
Agreement shall, to the maximum extent possible, be administered, interpreted
and construed in a manner consistent with such intent. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of your employment shall be made
unless and until you incur a “separation from service” within the meaning of
Section 409A. If any

7
 


--------------------------------------------------------------------------------



provision of this Agreement provides for payment within a time period, the
determination of when such payment shall be made shall be solely in the
discretion of Booz Allen. You acknowledge that payments under this Agreement may
be subject to Booz Allen’s Section 409A Specified Employee Policy, as amended
from time to time. Each payment payable hereunder or otherwise by the Company to
you shall be a separate payment in a series of separate payments for purposes of
Code Section 409A.
19.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
20.    Attorney Review. You agree that you have been given the opportunity to
have this agreement reviewed by counsel of your choice. We shall reimburse you
for reasonable attorneys fees for such review upon presentation of a copy of an
invoice from such counsel.
If the foregoing accurately sets forth our mutual understanding, please so
indicate by signing below and returning one signed copy of this Agreement to me.
Sincerely,
BOOZ ALLEN HAMILTON, INC.




By__________________________
Name: Elizabeth M. Thompson
Title: Executive Vice President and Chief
     Personnel Officer




ACCEPTED AND AGREED




________________________
Name:
Date:____________________



8
 
